        Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER LOVATO,

       Petitioner

vs.                                                                     No. CIV 19-1166 JB/LF

ALICIA LUCERO, Warden,
and ATTORNEY GENERAL FOR
THE STATE OF NEW MEXICO,

       Respondents.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, filed September 17, 2020 (Doc. 11)(“PFRD”). The PFRD

notified the Petitioner Christopher Lovato of his ability to file objections within fourteen days,

and that his failure to do so waived appellate review. Mr. Lovato filed a Motion for Extension of

Time, filed October 8, 2020 (Doc. 12)(“Extension Motion”), seeking a 90-day extension of time

to file objections. See Extension Motion at 1. The Court granted the Extension Motion, and

extended the deadline for Lovato to file objections until January 13, 2021. See Order Granting

Petitioner’s Motion for Extension of Time at 1. To date, Lovato has not filed any objections, and

the time for doing so has now passed. The Court concludes that the conclusions of t he

Honorable Laura Fashing, United States Magistrate Judge for the District of New Mexico,

are not clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion, and,

therefore, the Court adopts them.
        Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 2 of 9




              LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                          RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the

required proceedings when assigned, without the parties’ consent, to hear a pretrial matter

dispositive of a claim or defense or a prisoner petition challenging the conditions of

confinement.”). Rule 72(b)(2) governs objections: “Within 14 days after being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Finally, when resolving objections to a Magistrate

Judge’s proposal, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject, or modify

the recommended disposition; receive further evidence; or return the matter to the magistrate

judge with instructions.” Fed. R. Civ. P. 72(b)(3). Similarly, 28 U.S.C. § 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C). “The filing of objections to a magistrate’s report enables the district

judge to focus attention on those issues -- factual and legal -- that are at the heart of the

parties’ dispute.” United States v. One Parcel of Real Property, With Buildings, Appurtenances,

Improvements, and Contents, Known As: 2121 East 30th Street, Tulsa Okla., 73 F.3d 1057,

1059 (10th Cir. 1996) (“One Parcel”) (quoting Thomas v. Arn, 474 U.S. 140, 147 (1985)). As

the United States Court of Appeals for the Tenth Circuit has noted, “the filing of objections




                                              -2-
           Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 3 of 9




advances the interests that underlie the Magistrate’s Act,[1] including judicial efficiency.” One

Parcel, 73 F.3d at 1059 (citing Niehaus v. Kansas Bar Ass’n, 793 F.2d 1159, 1165 (10th

Cir.1986); United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (citations omitted). “[O]nly an objection that is

sufficiently specific to focus the district court's attention on the factual and legal issues that are

truly in dispute will advance the policies behind the Magistrate's Act.” One Parcel, 73 F.3d at

1060. In addition to requiring specificity in objections, the Tenth Circuit has stated that “[i]ssues

raised for the first time in objections to the magistrate judge’s recommendation are deemed

waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v.

Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this circuit, theories raised for the first

time in objections to the magistrate judge’s report are deemed waived.”). In an unpublished

opinion, the Tenth Circuit stated that “the district court correctly held that [a petitioner] had

waived [an] argument by failing to raise it before the magistrate.” Pevehouse v. Scibana, 229 F.

App’x 795,796 (10th Cir. 2007)(unpublished).2


       1
        Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.

       2
        Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See
10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished decisions are not precedential, but may be cited
                                                -3-
        Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 4 of 9




       In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States -- in the course of approving the United States Court of

Appeals for the Sixth Circuit’s use of the waiver rule -- has noted: It does not appear that

Congress intended to require district court review of a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings. The

House and Senate Reports accompanying the 1976 amendments do not expressly consider what

sort of review the district court should perform when no party objects to the magistrate’s report.

See S. Rep. No. 94-625, pp. 9-10 (1976)(“Senate Report”); H.R. Rep. No. 94-1609, p. 11 (1976),

U.S. Code Cong. & Admin. News 1976, p. 6162 (“House Report”). There is nothing in those

Reports, however, that demonstrates an intent to require the district court to give any more

consideration to the magistrate’s report than the court considers appropriate. Moreover, the

Subcommittee that drafted and held hearings on the 1976 amendments had before it the guidelines

of the Administrative Office of the United States Courts concerning the efficient use of

magistrates. Those guidelines recommended to the district courts that “[w]here a magistrate makes

a finding or ruling on a motion or an issue, his determination should become that of the district



for their persuasive value.”). The United States Court of Appeals for the Tenth Circuit has
stated:

        In this circuit, unpublished orders are not binding precedent, . . . and we
        have generally determined that citation to unpublished opinions is not favored.
        However, if an unpublished opinion or order and judgment has persuasive
        value with respect to a material issue in a case and would assist the court in its
        disposition, we allow a citation to that decision.

 United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court finds that Pevehouse
 v. Scibana has persuasive value with respect to a material issue, and will assist the Court in
 its disposition of this Memorandum Opinion and Order.

                                              -4-
         Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 5 of 9




court, unless specific objection is filed within a reasonable time.” See Jurisdiction of United

States Magistrates, Hearings on S. 1283 before the Subcommittee on Improvements in Judicial

Machinery of the Senate Committee on the Judiciary, 94th Cong., 1st Sess., 24 (1975)

(emphasis added)(“Senate Hearings”). The Committee also heard Judge Metzner of the Southern

District of New York, the chairman of a Judicial Conference Committee on the administration

of the magistrate system, testify that he personally followed that practice. See Senate Hearings,

at 11 (“If any objections come in, . . . I review [the record] and decide it. If no objections

come in, I merely sign the magistrate’s order.”). The Judicial Conference of the United

States, which supported the de novo standard of review eventually incorporated in § 636(b)(1)(C),

opined that in most instances no party would object to the magistrate’s recommendation, and the

litigation would terminate with the judge’s adoption of the magistrate’s report. See Senate

Hearings, at 35, 37. Congress apparently assumed, therefore, that any party who was dissatisfied

for any reason with the magistrate’s report would file objections, and those objections would

trigger district court review. There is no indication that Congress, in enacting § 636(b)(1)(C)),

intended to require a district judge to review a magistrate’s report to which no objections are filed.

It did not preclude treating the failure to object as a procedural default, waiving the right to

further consideration of any sort. We thus find nothing in the statute or the legislative history

that convinces us that Congress intended to forbid a rule such as the one adopted by the Sixth

Circuit. Thomas v. Arn, 474 U.S. at 150-52 (footnotes omitted).

       The Tenth Circuit has also noted, “however, that ‘[t]he waiver rule as a procedural bar

need not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060

(quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that

have declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s



                                                -5-
         Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 6 of 9




order does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only

ask. [A failure to object] does not preclude further review by the district judge, sua sponte or

at the request of a party, under a de novo or any other standard”). In One Parcel, the Tenth

Circuit noted that the district judge had decided sua sponte to conduct a de novo review despite

the lack of specificity in the objections, but the Tenth Circuit held that it would deem the issues

waived on appeal because it would advance the interests underlying the waiver rule. See 73 F.3d

at 1060-61 (citing cases from other Courts of Appeals where district courts elected to address

merits despite potential application of waiver rule, but Courts of Appeals opted to enforce

waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s proposed

findings and recommendation, “on [] dispositive motions, the statute calls for a de novo

determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). The

Tenth Circuit has stated that a de novo determination, pursuant to 28 U.S.C. § 636(b), “requires

the district court to consider relevant evidence of record and not merely review the magistrate

judge’s recommendation.” In re Griego, 64 F.3d 580, 583-84 (10th Cir. 1995). The Supreme

Court of the United States has noted that, although a district court must make a de novo

determination of the objections to recommendations under 28 U.S.C. § 636(b)(1), the district

court is not precluded from relying on the Magistrate Judge’s proposed findings and

recommendations. See United States v. Raddatz, 447 U.S. at 676 (“[I]n providing for a ‘de novo

determination’ rather than de novo hearing, Congress intended to permit whatever reliance a

district judge, in the exercise of sound judicial discretion, chose to place on a magistrate’s



                                                -6-
           Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 7 of 9




proposed findings and recommendations.”)(quoting 28 U.S.C. § 636(b)(1)); Bratcher v. Bray-

Doyle Indep. Sch. Dist. No. 42 of Stephens Cnty., Okla., 8 F.3d 722, 724-25 (10th Cir.

1993)(holding that the district court’s adoption of the Magistrate Judge’s “particular reasonable-

hour estimates” is consistent with a de novo determination, because “the district court ‘may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate, . . . [as] ‘Congress intended to permit whatever reliance a district judge, in the

exercise of sound judicial discretion, chose to place on a magistrate's proposed findings and

recommendations.’”)(quoting 28 U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S. at

676)(emphasis omitted).

       Where no party objects to the Magistrate Judge’s proposed findings and recommended

disposition, the Court has, as a matter of course in the past and in the interests of justice,

reviewed the Magistrate Judge’s recommendations. In Workheiser v. City of Clovis, No. CIV

12-0485 JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning, J.), where the plaintiff

failed to respond to the Magistrate Judge’s proposed findings and recommended disposition,

although the Court determined that the plaintiff “has waived his opportunity for the Court to

conduct review of the factual and legal findings in the [proposed findings and recommended

disposition],” the Court nevertheless conducted such a review. 2012 WL 6846401, at *3. The

Court generally does not, however, review the Magistrate Judge’s proposed findings and

recommended disposition de novo, and determine independently necessarily what it would do if

the issues had come before the Court first, but rather adopts the proposed findings and

recommended disposition where “[t]he Court cannot say that the Magistrate Judge’s

recommendation . . . is clearly erroneous, arbitrary, [obviously]3 contrary to law, or an abuse of



       3
        The Court previously used as the standard for review when a party does not object to the
                                              -7-
         Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 8 of 9




discretion.” Workheiser v. City of Clovis, 2012 WL 6846401, at *3. This review, which is

deferential to the Magistrate Judge’s work when there is no objection, nonetheless provides some

review in the interest of justice, and seems more consistent with the intent of the waiver rule than

no review at all or a full-fledged review. Accordingly, the Court considers this standard of

review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those Reports,

however, that demonstrates an intent to require the district court to give any more consideration

to the magistrate’s report than the court considers appropriate.”). The Court is reluctant to have

no review at all if its name is going to go at the bottom of the order adopting the Magistrate

Judge’s proposed findings and recommendations.

                                           ANALYSIS

        The Court has carefully reviewed the PFRD. The Court did not review the PFRD



Magistrate Judge’s proposed findings and recommended disposition whether the recommendation
was “clearly erroneous, arbitrary, contrary to law, or an abuse of discretion,” thus omitting
“obviously” in front of contrary to law. Solomon v. Holder, CIV 12-1039 JB/LAM, 2013 WL
499300, at *4 (D.N.M. Jan. 31, 2013) (Browning J.) (adopting the recommendation to which there
was no objection, stating: “The Court determines that the PFRD is not clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion, and accordingly adopts the recommendations therein”);
O’Neill v. Jaramillo, CIV 11-0858 JB/GBW, 2013 WL 499521 (D.N.M. Jan. 31, 2013) (Browning,
J.) (“Having reviewed the PRFD under that standard, the Court cannot say that the Magistrate
Judge’s recommendation is clearly erroneous, arbitrary, contrary to law, or an abuse of discretion.
The Court thus adopts Judge Wormuth’s PFRD.”) (citing Workheiser v. City of Clovis, 2012 WL
6846401, at *3); Galloway v. JP Morgan Chase & Co., CIV 12-0625 JB/RHS, 2013 WL 503744
(D.N.M. Jan. 31, 2013)(Browning, J.) (adopting the Magistrate Judge’s recommendations upon
determining that they were not “clearly contrary to law, or an abuse of discretion.”). The Court
does not believe that “contrary to law” accurately reflects the deferential standard of review that
the Court intends to use when there is no objection. Finding that a Magistrate Judge’s
recommendation is contrary to law would require the Court to analyze the Magistrate Judge’s
application of law to the facts or the Magistrate Judge’s delineation of the facts -- in other words
performing a de novo review, which is required when a party objects to the recommendations only.
The Court believes adding “obviously” better reflects that the Court is not performing a de novo
review of the Magistrate Judges’ recommendations. Going forward, therefore, the Court will, as
it has done for some time now, review Magistrate Judges’ recommendations to which there are no
objections for whether the recommendations are clearly erroneous, arbitrary, obviously contrary
to law, or an abuse of discretion.
                                               -8-
         Case 1:19-cv-01166-JB-LF Document 15 Filed 02/27/21 Page 9 of 9




 de novo, because the parties have not objected to it, but rather, the Court reviewed Judge

 Fashing’s findings and recommendation to determine if they are clearly erroneous, arbitrary,

 obviously contrary to law, or an abuse of discretion. The Court determines that they are not.

 Accordingly, the Court will adopt the recommendations.

         IT IS ORDERED that: (i) the Magistrate Judge’s Proposed Findings and Recommended

 Disposition, filed September 17, 2020 (Doc. 1 1 ), is adopted; (ii) Lovato’s Motion for

 Evidentiary Hearing, filed June 5, 2020 (Doc. 8), is denied; (iii) Lovato’s Petition for Writ of

 Habeas Corpus, filed December 11, 2019 (Doc. 1), is denied and dismissed with prejudice; and

 (iv) a certificate of appealability is denied.



                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE

Parties and Counsel:

Christopher Lovato
Grants, New Mexico

       Plaintiff pro se

Jane Bernstein
New Mexico Office of the Attorney General
Albuquerque, New Mexico

Attorney for the Respondents




                                                  -9-
